Judgment, *839Supreme Court, New York County (Edwin Torres, J.), rendered September 18, 2002, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. The evidence warranted the conclusion that defendant stole the victim’s money by reaching into his pants pocket. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Williams, JJ.